DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a Such claim limitation(s) is/are: means for providing, mean for inputting and means for controlling in claims 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “means for providing”, “means for inputting” and “means for controlling” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.    As stated above, the disclosure does not provide adequate structure to perform the claimed functions and the specification does not demonstrate that one of ordinary skill in the art would reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 11 – 12 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiki et al., (20210073711).
(Claim 1): Saiki discloses a machine comprising: an engine (fig. 1, blk 50); an electronic input/output device (fig. 1, blk 30); and a controller configured to: receive one or more signals indicating an identification of a machine operator (fig. 6, blk G52); retrieve a name of the operator associated with the identification of the operator in a first data set of machine operators (fig. 6, blk G52); retrieve one or more saved machine parameters associated with the name of the operator in a second data set of machine parameters ([0032]); and set one or more current machine parameters to the one or more saved machine parameters ([0047]).
(Claim 2): Saiki discloses the machine of claim 1, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to wirelessly receive the identification of the operator from an operator device (fig. 1, blk 40; [0026]).
(Claim 11): Saiki discloses a method of automatically setting operator-specific machine parameters, the method comprising: receiving, by a controller of a work machine, one or more signals indicating an identification of a machine operator (fig. 14, blk S203); retrieving, by the controller, a name of the operator associated with the identification of the operator in a first data set of machine operators (fig. 6, blk G52); retrieving, by the controller, one or more saved machine parameters associated with the name of the operator in a second data set of machine parameters ([0047]); and setting, by the 
(Claim 12): Saiki discloses the method of claim 11, wherein receiving the one or more signals indicating the identification of the operator comprises wirelessly receiving the identification of the operator from an operator device (fig. 1, blk 40; [0026]).
(Claim 21): Saiki discloses a machine comprising: means for providing a motive force to the machine (fig. 14, blk S203); means for inputting and outputting electronic information (fig. 1); and means for controlling operational characteristics of the machine, the means for controlling configured to: receive one or more signals indicating an identification of a machine operator (fig. 1); retrieve a name of the operator associated with the identification of the operator in a first data set of machine operators (fig. 6, blk G52); retrieve one or more saved machine parameters associated with the name of the operator in a second data set of machine parameters ([0049]); and set one or more current machine parameters to the one or more saved machine parameters ([0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4, 5 – 8 and 13 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al., (20210073711) in view of Di Federico et al., (20170131959).
(Claims 3, 4): Saiki teaches the machine of claim 1 but does not teach proximity or NFC communication between a machine and a device.   However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or tablets in their work areas and control machinery therein using such devices – Di Federico, [0005]; near-field communication (NFC), and
cellular capabilities - Di Federico, [0040].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a
BYOD environment - Di Federico, [0040]).
(Claim 5): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).
(Claim 6): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, cause the electronic input/output device to generate an output requesting confirmation that the one or more current machine parameters should be set to the one or more saved machine parameters ([0048]).
(Claims 7 and 8): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Di Federico also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, determine a current operating state of the machine ([0028]; Note: the examiner has interpreted that knowing current operating state, then idle state is also known).
(Claims 13 and 14): Saiki teaches the method of claim 12 but does not teach proximity or NFC communication between a machine and a device.   However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or tablets in their work areas and control machinery therein using such devices – Di Federico, [0005]; near-field communication (NFC), and
cellular capabilities - Di Federico, [0040].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a BYOD environment - Di Federico, [0040]).
(Claim 15): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).
(Claim 16): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, further comprising, prior to setting the one or more current machine parameters to the one or more saved machine parameters, causing the electronic display device to generate an output requesting 
(Claims 17 and 18): Saiki and Di Federico teaches the machine of claim 11.  Additionally, Di Federico also teaches, further comprising, prior to setting the one or more current machine parameters to the one or more saved machine parameters, determining a current operating state of the machine ([0028]; Note: the examiner has interpreted that knowing current operating state, then idle state is also known).
Allowable Subject Matter
Claims 9 – 10 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn, PhD/Primary Examiner, Art Unit 3663